DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 22, 2022 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 7-9 and 29-38 are rejected under 35 U.S.C. 103 as being unpatentable over Lagache et al. (US 2015/0282499 A1; Oct. 8, 2015) in view of Barrett et al. (US 2002/0001665 A1; Jan. 3, 2002), Martincich et al. (US 2008/0248174 A1; Oct. 9, 2008) and Bakker et al. (WO 2015/170983 A1; Nov. 12, 2015).
Regarding claims 1-2, 4-5, 7 and 9, Lagache discloses a stable chewy confectionery product comprising starch and a sweetener comprising sucrose and a glucose syrup ([0046]-[0047], [0145]-[0147], [0162]-[0163]). 
Lagache further teaches that the sucrose to glucose ratio in the confectionery product is between 20/80 and 60/40 ([0146]), which overlaps the claimed ranges.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Further, Lagache teaches that the ratio of sucrose to glucose is important so as to give the confectionery product excellent elasticity but also very good plasticity ([0145]). 
Therefore, it would have been obvious to one of ordinary skill in the art to vary the amount of sucrose and glucose through routine experimentation to result in a desired ratio to give the confectionery desired elasticity and plasticity, which is well understood, routine and conventional in the art. The amount of types of ingredients will affect the elasticity and plasticity of the confectionery and therefore one of ordinary skill in the art can vary the exact amounts of sucrose and glucose, depending on the additional ingredients present, to result in a confectionery having desired properties as taught by Lagache. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Lagache discloses that the sweetener is in an amount of 25% to 85% by total weight of the confectionery ([0160]), thus overlapping the claimed range of at least 75% by weight in claim 1 and at least 80% by weight in claim 5. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Lagache teaches that the confectionery product comprises water (e.g. residual moisture in an amount from 3% to 10% ([0005]-[0007]) depending on the type of confectionery, wherein a hard candy has a lower water content of 3-4% and a chewy candy has a higher water content of 7-10%.
Barrett additionally teaches a chewy confectionery product having a final moisture content of 6-7% ([0039]), thus overlapping the claimed range of 4.5% to 6.5% in claim 1 and 5% to 6% in claim 7. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
It would have been obvious to one of ordinary skill in the art to have the chewy confectionery product of Lagache have a moisture content from 6-7% as such moisture content is well known in the art of chewy products as taught by Barrett and would provide the product of Lagache with a lower water content while also having a chewy texture. 
Lagache further teaches the stable chewy confectionery product comprises starch in an amount of 0.1% to 25% ([0163]), thus overlapping the claimed range of 0.2% to 10%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Lagache teaches a stable confectionery product as described above, but fails to specifically disclose the weight of the product, wherein the weight is about 4 g or less (or 2.5 g or less in claim 4). 
Lagache, however, teaches that the confectionery product is a “jelly confectionery” that can include chewy gums, jellies, caramels, lozenges, etc. ([0047]). Therefore, as Lagache teaches that the confectionery product can be a small candy type product, it would have been obvious to one of ordinary skill in the art to have the product of Lagache have a weight of 4 g or less. 
Further, as stated in MPEP 2144.04 IV A: In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.)
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Therefore, in the instant case, varying the weight, or size, of the confectionery product does not change the function of the product and therefore does not patentably distinguish the claimed product over the prior art. 
Lagache additionally teaches that the stable chewy confectionery product is uncoated and can be unwrapped. While Lagache discloses examples that include wrapping, the examiner notes that these are merely examples and not required in Lagache. Therefore, it would have been obvious to one of ordinary skill in the art to have the product of Lagache unwrapped if desired, as it would merely enable a consumer to directly eat the product without having to unwrap the product first, therefore eliminating a step. 
As stated above, Lagache teaches a chewy confectionery product comprising sucrose, but fails to specifically teach that at least 60% of the sucrose present in crystallized. 
Barrett also teaches a chewy confectionery product comprising sucrose, wherein the sucrose can be crystallized sucrose (e.g. 100% crystallized) ([0018]). Barrett teaches that the crystallization determines the textural character of the product, such as chew resistance ([0018]-[0020]). Barrett further teaches examples corresponding to the invention comprising crystalline sucrose ([0027], Example 2). 
It would have been obvious to one of ordinary skill in the art to have at least 60% of the sucrose in Lagache be crystallized as Barrett teaches that it is known in the art to provide a chewy confectionery product with 100% crystallized sucrose. It would have been obvious to use crystallized sucrose in the product of Lagache depending on the desired textural character of the product of Lagache as taught by Barrett. Barrett is directed towards a soft chewy product, providing Examples which have 100% crystallized sucrose, and therefore it would have been obvious to one of ordinary skill in the art to have at least 60% of the sucrose in Lagache be crystallized to also result in a soft chewy product. As previously stated, Barrett teaches that the form of sucrose is directly related to the chewing properties of the final product and therefore it is well within the ordinary skill in the art to vary the amount of crystallized sucrose present in the product of Lagache depending on the desired chewing properties of the final product. 
As stated above, Lagache teaches that the chewy confectionery product comprising sucrose, but fails to specifically teach that the sucrose includes icing sugar having a particle size from about 150 microns to about 200 microns, wherein it is present in an amount from about 2% to about 3% by weight of the chewy confectionery product. 
Martincich teaches a chewy confectionery product that comprises icing sugar having a particle size less than 250 microns, thus overlapping the claimed particle size ([0025]). Martincich teaches that icing sugar gives the confectionery product a smooth and regular texture ([0025]). 
Bakker additionally teaches a chewy confectionery product comprising icing sugar in an amount of 2.4% (Example 2, pages 22), thus falling within the claimed range of 2% to 3% by weight of the chewy confectionery product. 
As it is well known in the art for chewy confectionery products to comprise icing sugar in a similar amount and particle size as claimed, it would have been obvious to one of ordinary skill in the art for the sucrose of Lagache to further comprise icing sugar having a particle size of less than 250 microns as taught by Martincich in an amount between 2% and 3% as taught by Bakker. Doing so would give the chewy confectionery product of Lagache a smooth and regular texture due to the smaller particle size of icing sugar as compared to the particle size of sucrose, which is well known in the art. Therefore, depending on the desired texture of the of chew confectionery product, it would have been obvious to use icing sugar in a similar amount as claimed as such amount is well known in the art to be sufficient in chew confectionery products.
With respect to the limitation that the icing sugar promotes crystallization, the examiner notes that the prior art fails to specifically teach that the inclusion of icing sugar in chewy confectionery products promotes crystallization, however, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding claim 8, as stated above, Lagache teaches a chewy confectionery product comprising sucrose, but fails to specifically teach that at least 80% of the sucrose present in crystallized. 
Barrett also teaches a chewy confectionery product comprising sucrose, wherein the sucrose can be crystallized sucrose (e.g. 100% crystallized) ([0018]). Barrett teaches that the crystallization determines the textural character of the product, such as chew resistance ([0018]-[0020]).
It would have been obvious to one of ordinary skill in the art to have at least 80% of the sucrose in Lagache be crystallized as Barrett teaches that it is known in the art to provide a chewy confectionery product for 100% crystallized sucrose. It would have been obvious to use crystallized sucrose depending on the desired textural character of the product of Lagache as taught by Barrett. 
Regarding claim 29, as stated above, Lagache further teaches that the sucrose to glucose ratio in the confectionery product is between 20/80 and 60/40 ([0146]), which is slightly different than the claimed ratio of 65:35. 
However, Lagache teaches that the ratio of sucrose to glucose is important so as to give the confectionery product excellent elasticity but also very good plasticity ([0145]). 
Therefore, it would have been obvious to one of ordinary skill in the art to vary the amount of sucrose and glucose through routine experimentation to result in a desired ratio to give the confectionery desired elasticity and plasticity, which is well understood, routine and conventional in the art. The amount of types of ingredients will affect the elasticity and plasticity of the confectionery and therefore one of ordinary skill in the art can vary the exact amounts of sucrose and glucose, depending on the additional ingredients present, to result in a confectionery having desired properties as taught by Lagache. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Further, Lagache teaches a ratio of 60/40 while the present claim requires a ratio of 65/35. 
It is apparent, however, that the instantly claimed ratio of 65/35 and that taught by Lagache are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
            In light of the case law cited above and given that there is only a “slight” difference between the amount of 60/40 disclosed by Lagache and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount of 65/35 disclosed in the present claims is but an obvious variant of the amounts disclosed in Lagache, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
	Regarding claim 30, Lagache teaches that the chewy confectionery can be caramels, toffees, fudges pastilles, and fillings ([0005]). 
Regarding claims 31-33, as stated above, Lagache teaches that the confectionery product comprises water (e.g. residual moisture in an amount from 3% to 10% ([0005]-[0007]) depending on the type of confectionery, wherein a hard candy has a lower water content of 3-4% and a chewy candy has a higher water content of 7-10%.
Barrett additionally teaches a chewy confectionery product having a final moisture content of 6-7% ([0039]), while the instant claims require a water content of 4.5 to 5.5% in claim 31, 4.5% in claim 32, and 5.7 % in claim 33.
However, the examiner notes that that the instantly claimed amounts and that taught by the prior art are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
            In light of the case law cited above and given that there is only a “slight” difference between the amounts disclosed by the prior art and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount disclosed in the present claims is but an obvious variant of the amounts disclosed in the prior art, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
	Further, it is well within the ordinary skill in the art to vary the amount of water and additionally ingredients present in the confectionery to still provide a chewy product. Lagache recognizes the importance of keeping the water content down in order to increase stability ([0119]-[0122]), and therefore it would have been obvious to one of ordinary skill in the art to provide the chewy confectionery of Lagache with a lower water content in order to provide a more stable product. 
	Regarding claim 34, Lagache further teaches that the chewy confectionery can have a water activity of less than 0.7 ([0122]), thus overlapping the claimed range of around 0.4. 
	Lagache fails to specifically teach that the water activity remains at 0.7 over a 12 month period, however, Lagache recognizes the relationship between water activity and stability. Lagache teaches that a low water activity preserves the elastic texture and chewability of the confectionery. Lagache also teaches that the storage capacity of foods, the color stability, the taste stability, the vitamin content, the flavor and conditions favorable to mold formation and microbe growth are directly influenced by the water activity value ([0119]-[0122]). Therefore, it would have been obvious to one of ordinary skill in the art to maintain the low water activity value over a 12 month period in order to preserve the stability of the confectionery as taught by Lagache. 
Regarding claim 35, Lagache discloses a stable chewy confectionery product comprising starch and a sweetener comprising sucrose and a glucose syrup ([0046]-[0047], [0145]-[0147], [0162]-[0163]). 
Lagache teaches that the chewy confectionery can be caramels, toffees, fudges pastilles, and fillings ([0005]). 
Lagache further teaches that the sucrose to glucose ratio in the confectionery product is between 20/80 and 60/40 ([0146]), which overlaps the claimed range.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Further, Lagache teaches that the ratio of sucrose to glucose is important so as to give the confectionery product excellent elasticity but also very good plasticity ([0145]). 
Therefore, it would have been obvious to one of ordinary skill in the art to vary the amount of sucrose and glucose through routine experimentation to result in a desired ratio to give the confectionery desired elasticity and plasticity, which is well understood, routine and conventional in the art. The amount of types of ingredients will affect the elasticity and plasticity of the confectionery and therefore one of ordinary skill in the art can vary the exact amounts of sucrose and glucose, depending on the additional ingredients present, to result in a confectionery having desired properties as taught by Lagache. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Lagache discloses that the sweetener is in an amount of 25% to 85% by total weight of the confectionery ([0160]), thus overlapping the claimed range of at least 75% by weight. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Lagache teaches that the confectionery product comprises water (e.g. residual moisture in an amount from 3% to 10% ([0005]-[0007]) depending on the type of confectionery, wherein a hard candy has a lower water content of 3-4% and a chewy candy has a higher water content of 7-10%.
Barrett additionally teaches a chewy confectionery product having a final moisture content of 6-7% ([0039]), while the instant claims require a water content of 4.5 to 5.5%.
However, the examiner notes that that the instantly claimed amounts and that taught by the prior art are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
            In light of the case law cited above and given that there is only a “slight” difference between the amounts disclosed by the prior art and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount disclosed in the present claims is but an obvious variant of the amounts disclosed in the prior art, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
	Further, it is well within the ordinary skill in the art to vary the amount of water and additionally ingredients present in the confectionery to still provide a chewy product. Lagache recognizes the importance of keeping the water content down in order to increase stability ([0119]-[0122]), and therefore it would have been obvious to one of ordinary skill in the art to provide the chewy confectionery of Lagache with a lower water content in order to provide a more stable product. 
Lagache further teaches the stable chewy confectionery product comprises starch in an amount of 0.1% to 25% ([0163]), thus overlapping the claimed range of  at least 0.2%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Lagache teaches a stable confectionery product as described above, but fails to specifically disclose the weight of the product, wherein the weight is about 4 g or less (or 2.5 g or less in claim 4). 
Lagache, however, teaches that the confectionery product is a “jelly confectionery” that can include chewy gums, jellies, caramels, lozenges, etc. ([0047]). Therefore, as Lagache teaches that the confectionery product can be a small candy type product, it would have been obvious to one of ordinary skill in the art to have the product of Lagache have a weight of 4 g or less. 
Further, as stated in MPEP 2144.04 IV A: In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.)
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Therefore, in the instant case, varying the weight, or size, of the confectionery product does not change the function of the product and therefore does not patentably distinguish the claimed product over the prior art. 
As stated above, Lagache teaches a chewy confectionery product comprising sucrose, but fails to specifically teach that at least 60% of the sucrose present in crystallized. 
Barrett also teaches a chewy confectionery product comprising sucrose, wherein the sucrose can be crystallized sucrose (e.g. 100% crystallized) ([0018]). Barrett teaches that the crystallization determines the textural character of the product, such as chew resistance ([0018]-[0020]). Barrett further teaches examples corresponding to the invention comprising crystalline sucrose ([0027], Example 2). 
It would have been obvious to one of ordinary skill in the art to have at least 60% of the sucrose in Lagache be crystallized as Barrett teaches that it is known in the art to provide a chewy confectionery product with 100% crystallized sucrose. It would have been obvious to use crystallized sucrose in the product of Lagache depending on the desired textural character of the product of Lagache as taught by Barrett. Barrett is directed towards a soft chewy product, providing Examples which have 100% crystallized sucrose, and therefore it would have been obvious to one of ordinary skill in the art to have at least 60% of the sucrose in Lagache be crystallized to also result in a soft chewy product. As previously stated, Barrett teaches that the form of sucrose is directly related to the chewing properties of the final product and therefore it is well within the ordinary skill in the art to vary the amount of crystallized sucrose present in the product of Lagache depending on the desired chewing properties of the final product. 
As stated above, Lagache teaches that the chewy confectionery product comprising sucrose, but fails to specifically teach that the sucrose includes icing sugar having a particle size from about 150 microns to about 200 microns. 
Martincich teaches a chewy confectionery product that comprises icing sugar having a particle size less than 250 microns, thus overlapping the claimed particle size ([0025]). Martincich teaches that icing sugar gives the confectionery product a smooth and regular texture ([0025]). 
Bakker additionally teaches a chewy confectionery product comprising icing sugar in an amount of 2.4% (Example 2, pages 22). 
As it is well known in the art for chewy confectionery products to comprise icing sugar in a similar amount and particle size as claimed, it would have been obvious to one of ordinary skill in the art for the sucrose of Lagache to further comprise icing sugar having a particle size of less than 250 microns as taught by Martincich. Doing so would give the chewy confectionery product of Lagache a smooth and regular texture due to the smaller particle size of icing sugar as compared to the particle size of sucrose, which is well known in the art. Therefore, depending on the desired texture of the of chew confectionery product, it would have been obvious to use icing sugar in a similar amount as claimed as such amount is well known in the art to be sufficient in chew confectionery products.
Regarding claim 36, as stated above, Lagache further teaches that the sucrose to glucose ratio in the confectionery product is between 20/80 and 60/40 ([0146]), which is slightly different than the claimed ratio of 65:35. 
However, Lagache teaches that the ratio of sucrose to glucose is important so as to give the confectionery product excellent elasticity but also very good plasticity ([0145]). 
Therefore, it would have been obvious to one of ordinary skill in the art to vary the amount of sucrose and glucose through routine experimentation to result in a desired ratio to give the confectionery desired elasticity and plasticity, which is well understood, routine and conventional in the art. The amount of types of ingredients will affect the elasticity and plasticity of the confectionery and therefore one of ordinary skill in the art can vary the exact amounts of sucrose and glucose, depending on the additional ingredients present, to result in a confectionery having desired properties as taught by Lagache. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Further, Lagache teaches a ratio of 60/40 while the present claim requires a ratio of 65/35. 
It is apparent, however, that the instantly claimed ratio of 65/35 and that taught by Lagache are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
            In light of the case law cited above and given that there is only a “slight” difference between the amount of 60/40 disclosed by Lagache and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount of 65/35 disclosed in the present claims is but an obvious variant of the amounts disclosed in Lagache, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Regarding claim 37, as stated above, Bakker additionally teaches a chewy confectionery product comprising icing sugar in an amount of 2.4% (Example 2, pages 22), thus falling within the claimed range of up to 20% by weight of the chewy confectionery product. 
As it is well known in the art for chewy confectionery products to comprise icing sugar in a similar amount as claimed, it would have been obvious to one of ordinary skill in the art for the sucrose of Lagache to further comprise icing sugar in an amount between 2% and 3% as taught by Bakker. Doing so would give the chewy confectionery product of Lagache a smooth and regular texture due to the smaller particle size of icing sugar as compared to the particle size of sucrose, which is well known in the art. Therefore, depending on the desired texture of the of chew confectionery product, it would have been obvious to use icing sugar in a similar amount as claimed as such amount is well known in the art to be sufficient in chew confectionery products.
With respect to the limitation that the icing sugar promotes crystallization, the examiner notes that the prior art fails to specifically teach that the inclusion of icing sugar in chewy confectionery products promotes crystallization, however, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding claim 38, as stated above, regarding claim 37, Bakker teaches a chewy confectionery product comprising icing sugar in an amount of 2.4% (Example 2, pages 22), while the instant claim requires 2.6% by weight of the chewy confectionery product. 
It is apparent, however, that the instantly claimed amount of 2.6% and that taught by Bakker are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
            In light of the case law cited above and given that there is only a “slight” difference between the amount of 2.4% disclosed by Bakker and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount of 2.6% disclosed in the present claims is but an obvious variant of the amount disclosed in Bakker, and thereby one of ordinary skill in the art would have arrived at the claimed invention.


Response to Arguments
Applicant’s arguments with respect to the previously cited art not teaching sucrose comprising icing sugar to promote crystallization have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in further view of Martincich and Bakker as both teach chewy confectionery products comprising icing sugar.
For the reasons stated above, the 103 rejections are maintained. 


Conclusion

No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE A COX/Primary Examiner, Art Unit 1791